Fourth Court of Appeals
                                         San Antonio, Texas
                                                January 4, 2017

                                             No. 04-16-00531-CV

                                              Yvonne OCANAS,
                                                  Appellant

                                                        v.

                                               Jose J. OCANAS,
                                                    Appellee

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014-CI-18248
                            Honorable David A. Canales, Judge Presiding


                                                ORDER
        The reporter’s record in this appeal was due October 6, 2016, but was not filed. On
October 11, 2016, this court notified Luis Duran Jr. by letter that he is the court reporter
responsible for timely filing the reporter’s record, and the record had not been filed.1 Our notice
required Mr. Duran to file the record no later than November 10, 2016, unless appellant had
failed to pay or make arrangements to pay the fee for preparing the record and is not entitled to
the record without paying the fee, in which case Mr. Duran was required to file a notice so
advising the court no later than October 21, 2016. Because we received no response to our letter,
we ordered Mr. Duran to file the reporter’s record in this court on or before December 21, 2016.
Mr. Duran was advised that if the record was not received by this date, we might order him to
appear and show cause why he should not be held in contempt. Mr. Duran failed to file the
record. The clerk’s office of this court contacted Mr. Duran by telephone, advising him the
record was past due per our prior order. In response, on December 29, 2016, Mr. Duran filed a
notification of late record asking for another thirty-three days in which to file the reporter’s
record. After review, we GRANT Mr. Duran’s request for additional time and ORDER him to
file the reporter’s record in this court on or before January 23, 2017. We advise Mr. Duran
that no further extension of time will be granted absent written proof of extraordinary
circumstances.



1
 We also advised court reporter Decline Benavides, by letter of the same date, that her portion of the record was
overdue. In response, Ms. Benavides advised the court that the portion of the record she was responsible for has not
been requested by appellant.
        We further order the clerk of this court to serve this order on court reporter Luis Duran
Jr. and all counsel. Because “[t]he trial and appellate courts are jointly responsible for ensuring
that the appellate record is timely filed,” see TEX. R. APP. P. 35.3(c), we also order the clerk of
this court to serve a copy of this order on the trial court.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of January, 2017.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court